Citation Nr: 0430923	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-03 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability, to include as secondary to service-connected 
cervical spine disability.

2.  Entitlement to a rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active duty service from April 1990 to 
September 1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2002, a 
statement of the case was issued in January 2003, and a 
substantive appeal was timely received in January 2003.  

In July 2004, the veteran testified at a videoconference 
Board hearing.  She submitted additional evidence and waived 
initial review by the RO.  Although the veteran's 
representative in an October 2004 informal hearing 
presentation appears to indicate that the veteran has not 
withdrawn her claim regarding whether new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for headaches, the transcript of the 
July 2004 hearing clearly indicates that the veteran withdrew 
this claim.  Thus, the Board finds that the veteran has 
effectively withdrawn the issue of new and material evidence 
to reopen a claim of entitlement to service connection for 
headaches.  During the hearing, the veteran raised a new 
claim for an increased rating for her service-connected 
cervical spine disability.  This matter is hereby referred to 
the RO for appropriate action.  

The issues of entitlement to service connection for low back 
disability and entitlement to a rating in excess of 30 
percent for PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a rating decision in May 1998, the RO denied 
entitlement to service connection for low back disability and 
the veteran did not appeal that decision.  

2.  In February 2001, the veteran requested that her claim of 
service connection for a low back disability be reopened.

3.  Certain evidence received since the May 1998 rating, when 
considered together with all of the evidence, both old and 
new, is so significant that it must be considered to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The May 1998 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the May 
1998 rating decision, and the veteran's claim of entitlement 
to service connection for low back disability has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Low Back Disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In a May 1998 rating decision, the RO denied entitlement to 
service connection for a low back disability.  The veteran 
was notified of that determination and informed of appellate 
rights and procedures that same month.  The veteran did not 
file a notice of disagreement and the May 1998 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured. 38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Since the veteran's request to reopen which resulted 
in the April 2002 rating decision was received in February 
2001, the new version of 38 C.F.R. § 3.156(a) does not apply 
in this case. 

The Board notes that in the April 2002 rating decision the RO 
determined that new and material evidence had been received 
and the claim reopened.  However, the RO then proceeded to 
deny the claim on the merits.  Regardless of whether the RO 
reopened the claim, however, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board must 
review the RO's determination as to whether there is new and 
material evidence to reopen the claim for a low back 
disability.  

Relevant evidence of record at the time of the May 1998 
rating decision included various private treatment records 
and VA medical records.  These records indicate treatment for 
a low back disability.  Evidence received since the May 1998 
rating decision includes a February 1993 service medical 
record indicating a motor vehicle accident and diagnosing the 
veteran with cervical and lumbar strain.  Thus the February 
1993 service medical record is new because it was not of 
record at the time of the May 1998 decision, and it is 
material in that it shows the veteran was diagnosed with a 
lumbar strain due to a motor vehicle accident in service.  
Therefore, the Board finds that new and material evidence has 
been received in the form of a service medical record noting 
a diagnosis of a lumbar strain.  Thus, the claim for 
entitlement to service connection for a low back disability 
has been reopened.  

At this point, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Pelegrini v. Principi, 
18 Vet.App. 112 (2004).  Any VCAA deficiencies will be 
remedied as a result of actions directed in the following 
remand section of this decision.  The Board hereby advises 
the veteran, however, that she should submit any additional 
pertinent evidence in her possession. 


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for low back 
disability.  The appeal is granted to this extent, subject to 
the provisions set forth in the following remand section of 
this decision. 




REMAND

Service medical records dated in February 1993 indicate that 
the veteran was treated for a lumbar strain due to a motor 
vehicle accident.  Upon separation from service, the veteran 
in her September 1993 report of medical history indicated 
that she had recurrent back pain and the examiner noted that 
the veteran had chronic back pain.  The veteran's file is 
replete with records of treatment for a low back disorder.  
The Board believes that, under the circumstances of this 
case, the provisions of 38 C.F.R. § 3.159(c)(4) (2004) 
require a medical examination, to determine the current 
nature and etiology of the veteran's low back disorder.  

In a December 2003 statement, the veteran indicated that her 
PTSD symptoms have increased in severity.  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, the 
case must be returned to the RO for such an examination.  

During the veteran's July 2004 Board hearing, it was 
indicated that the veteran is receiving Social Security 
benefits.  Social Security records should be obtained and 
associated with claims folder.  

The veteran is hereby again notified that she should submit 
any additional pertinent evidence she has in her possession.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should obtain from the Social 
Security Administration the records pertinent 
to the appellant's claims for Social Security 
disability benefits as well as the medical 
records relied upon concerning the claims.

2.  The veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature and etiology of her low back disorder.  
It is imperative that the claims file be made 
available to and be reviewed by the examiner 
in connection with the examination.  All 
clinical and any special test findings should 
be clearly reported.  The examiner should 
comment on whether the veteran's low back 
disorder is congenital in nature.  After 
reviewing the claims file (to specifically 
include service medical records) and 
examining the veteran, the examiner should 
offer an opinion as to whether it is at least 
as likely as not (a 50% or higher degree of 
probability) that the veteran's current low 
back disorder is related to service.  The 
examiner should also offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that any 
current low back disorder was proximately due 
to or caused by, or aggravated by, her 
already service-connected cervical spine 
disability. 

3.  The veteran also should be scheduled for 
an appropriate VA examination to determine 
the current nature and severity of her 
service-connected PTSD.  If possible, the 
veteran should be examined by a female 
examiner.  It is imperative that the claims 
file be made available to and be reviewed by 
the examiner in connection with the 
examination.  The examination should include 
any diagnostic tests or studies for an 
accurate assessment of the disorder.  
Examination findings should be reported to 
allow for evaluation of PTSD under 38 C.F.R. 
§ 4.126, Code 9411 (2004).  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The veteran and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



